Citation Nr: 0305741	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  99-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to service connection for residuals of a 
postoperative ulcer.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), denying the veteran 
entitlement to a bilateral hearing loss and residuals of a 
postoperative ulcer.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat 2096 (2000).  Among other things, the new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations with respect to the duty to 
assist.  With the new law in mind, the Board notes that an RO 
rating decision in March 2000 denied the veteran's claims for 
entitlement to tinnitus, residuals of frostbite of the hands, 
toes, and loss of motion of the hands and fingers, as well as 
residuals of a left eye disability on the basis that the 
veteran's claims for these disorders were not well grounded.  
Accordingly, given the change in the law as a result of the 
enactment of the VCAA these issues are being referred to the 
RO for development and readjudication in accordance with the 
VCAA.  

This case was previously before the Board and in November 
2001, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims and obtained all identified relevant 
evidence necessary for disposition of the appeal.

2.  A preservice left ear hearing loss underwent an increase 
in severity while the veteran was on active duty.

3.  Right ear hearing loss was manifested during service and 
is attributable to service.  

4.  Postoperative ulcer residuals were not demonstrated 
during service nor manifested within one year following the 
veteran's discharge from active duty.  


CONCLUSIONS OF LAW

1.  Preexisting left ear hearing loss was aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.306, 3.385 (2002).  

2.  A right ear hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

3.  Residuals of a postoperative ulcer were not incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b)(2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative of the appealed 
rating decision dated in January 1999 and a July 1999 
statement of the case as well as supplemental statements of 
the case.  These documents provided notice of the law and 
governing regulations, the evidence needed to support a claim 
for service connection for hearing loss and residuals of a 
postoperative ulcer, and the reasons for the determination 
made regarding the veteran's claims.  Additionally the 
Board's January 2001 remand informed the veteran of the 
evidence then obtained by VA and the additional information 
and evidence needed from him to support his claim.  It 
appears that all evidence identified by the veteran has been 
obtained to the extent possible and the veteran has been 
examined in connection with his claims.  Thus, the Board 
concludes that the duty to notify and assist as contemplated 
by applicable provisions have been satisfied with respect to 
the issues noted.  

II. Factual Background.

The veteran's April 1968 medical examination for service 
induction shows that on clinical evaluation of the veteran's 
abdomen and viscera, no abnormalities were noted.  This 
examination also shows that on audiological evaluation of the 
veteran's hearing, pure tone thresholds in the veteran's 
right ear for the frequencies 500, 1,000, 2,000, and 4,000 
hertz were 10, 0, 0, and 0 decibels, respectively.  Pure tone 
thresholds in the veteran's left ear at corresponding 
frequencies were 40, 45, 20 and 35 decibels, respectively.  
DH (deficient hearing) was diagnosed.  The veteran was 
assigned a physical profile of "2" for his hearing condition.  
The veteran's subsequent chronological service medical 
records are negative for complaints, findings, and a 
diagnosis of a hearing loss and/or an ulcer condition.  On 
the veteran's April 1970 medical examination for service 
separation clinical evaluation of the veteran's abdomen and 
viscera found no abnormalities.  On audiological evaluation 
pure tone thresholds in the right ear at frequencies of 500, 
1,000, 2,000 and 4,000 hertz were 35, 15, 20 and 0 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 70, 60, 45 and 60 decibels.  Left ear high 
and low frequency loss and right ear low frequency loss were 
diagnosed.  The veteran was assigned a physical profile of 
"T3" for his hearing condition.  On a contemporaneous report 
of medical history associated with the veteran's service 
medical examination for service separation the veteran 
specifically denied any past or current stomach, liver, or 
intestinal trouble.  

Subsequent service medical records, compiled during the 
veteran's service with the Army National Guard, include a 
July 1981 periodic medical examination, which records the 
veteran's report that he had an ulcer operation at age 29.  A 
reviewing service physician noted that the veteran's ulcer 
operation had been completely satisfactory with no 
complications.  

On a report of a private audiological examination provided to 
the veteran in August 1998, in connection with his current 
employment, the veteran denied exposure to any gunfire or 
loud noises.  With respect to a question asking if he had 
ever worked at a very noisy job the veteran responded yes and 
indicated that he had worked as a machine operator for 25 
years with and without noise exposure and ear protectors.  

On a VA examination in November 1998 the veteran was provided 
audiological testing that resulted in a finding of mild to 
moderate sensorineural hearing loss in the right ear and 
moderate mixed hearing loss in the left ear.  The examiner 
noted that the veteran had elevated and absent acoustic 
reflexes.  Air conduction was reported to be greater than 
bone conduction for the right ear and bone conduction to be 
greater than air conduction for the left ear.  

On VA esophagus examination in November 1998 the veteran 
reported that he had surgery for a stomach ulcer in 1976 and 
that he still gets occasional stomach pain for which he takes 
Mylanta.  An upper gastrointestinal series was shown to 
reveal a normal swallowing mechanism.  There was evidence of 
a previous partial gastrectomy with well-functioning 
anastomosis.  A defect was also seen in the greater curvature 
aspect of the stomach at the anastomotic site.  The veteran's 
examiner stated that this could represent the site of 
previous surgery but that the possibility of stomach 
abnormality could not be excluded.  Status post partial 
gastrectomy with gastrojejunostomy, and abnormalities seen in 
the upper gastrointestinal series were the pertinent 
diagnoses.  

Private clinical records received in July 1999 include 
reports of gastrointestinal series in December 1972, April 
1973 and December 1975 with similar findings consistent with 
an antral gastritis with no evidence of any present active 
peptic ulcer.  A gastrointestinal series in January 1976 
however was interpreted to show evidence of a small gastric 
ulcer crater.  The veteran was hospitalized and provided an 
ulcer regimen and medication.

On a VA audiological examination in November 2002 the veteran 
reported that he was in the Army from 1968 through 1970, 
stationed in Korea, and performed duties as a cook in an 
artillery unit.  He also reported that he was in the National 
Guard for 10 years and performed duties as a cook and a 
powder man.  He complained of poor hearing.  He related that 
after service he worked in a furniture plant for 25 years and 
wore hearing protection during this time.  The veteran was 
noted to be an avid hunter.  Following audiological 
evaluation in which the veteran was found to have pure tone 
thresholds average of 46 decibels in the right ear and 45 
decibels in the left ear with 90 percent speech recognition 
in the right ear and 98 percent speech recognition in the 
left ear, right ear moderately severe sensorineural hearing 
loss and left ear moderate mixed hearing loss was diagnosed.  
The veteran's examiner reviewed the veteran's claims file and 
noted that the veteran had normal hearing in the right ear 
and mild to moderate hearing loss in the left ear on his 
service entrance examination.  He further noted that the 
veteran's medical examination for service separation showed 
the veteran to have right ear hearing loss at 500 hertz and 
left ear moderate to severe hearing loss, which is worse than 
that shown on his enlistment audiogram.  He concluded that 
the veteran had a preexisting left ear hearing loss at 
service enlistment, which, "most likely decreased some while 
in the military."  

On VA stomach examination in November 2002 the veteran 
reported that he had problems throughout his service career 
with complaints of epigastric pain and discomfort and was 
given Maalox, Mylanta, etc.  He said that after service he 
had increasing stomach problems.  The examiner noted that in 
1972 the veteran was diagnosed as suffering from antral 
gastritis and antral gastric ulcer disease.  The examiner 
also noted that the veteran subsequently underwent a partial 
gastrectomy in early 1976.  Following physical examination 
and diagnostic testing, status post partial gastrectomy in 
1976 for gastric ulcer disease, which appears to be stable at 
the present, was diagnosed.  

III.  Analysis.
A.  Service Connection for Hearing Loss.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service or if a sensorineural 
hearing loss disability was demonstrated to a compensable 
degree within the first post service year.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ .303, 
3.307, 3.309 (2002).  For the purposes of applying the laws 
administered by VA impaired hearing will be considered to be 
a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3,000, or 4,000 hertz is 40 
decibels or greater; when the auditory thresholds in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC tests are less than 
94 percent.  

Further, a preexisting disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  See also Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The record reflects that the veteran had a hearing defect in 
his left ear on his service separation examination that was 
significantly higher than on his service entrance examination 
and that his current left ear hearing impairment meets the VA 
standards under the criteria of 38 C.F.R. § 3.385.  The 
veteran's VA examiner in November 2002 described the 
veteran's left ear hearing loss as mild to moderate on review 
of his entrance examination and as moderate to severe on 
examination at service separation.  There is no clinical 
indication on this examination or any evidence in its 
entirety that indicates that the decrease in the veteran's 
left ear hearing acuity noted on his separation examination 
can be attributed to the natural progress of the disorder 
that preexisted service.  Thus service connection for a left 
ear hearing loss is warranted on the basis of aggravation.  

With regards to the veteran's ear hearing loss, the Board 
observes that on the veteran's medical examination for 
service separation in April 1970 he was diagnosed with low 
frequency hearing loss in the right ear.  The veteran's VA 
examiner noted this in November 2002 on his review of the 
veteran's claims file.  

The Board has been presented with evidence of abnormal right 
ear auditory acuity on service separation and current right 
ear hearing loss disability pursuant to the provisions of 
38 C.F.R. § 3.385.  We conclude that the provisions of 
38 C.F.R. § 3.303(d) are for application.  Accordingly, 
service connection for a right ear hearing loss disability is 
also warranted.  

B.  Service Connection for Residuals of a Postoperative 
Ulcer.

The veteran's service medical records make no reference to 
complaints, treatment and/or diagnoses of an ulcer condition 
nor do they suggest that the veteran presented for treatment 
for complaints of stomach discomfort as asserted by him on 
his November 2002 VA examination.  In fact, when the veteran 
was seen for his service separation examination in April 
1970, he completed a contemporaneous report of medical 
history in which he specifically denied past or present 
history of stomach, liver or intestinal trouble.  

The first clinical indication of an ulcer subsequent to the 
veteran's period of active service was in January 1976 and 
was preceded according to the private treatment records on 
file by a history of antral gastritis, which was initially 
diagnosed in December 1972.  

The first indication of ulcer disease is more than one year 
following the veteran's separation from service and too 
remote in time therefrom to support the claim that it is 
related thereto.

While the veteran has purported that his ulcer is related to 
service, the veteran is not competent as a layperson to 
assert that a relationship exists between his period of 
active service and his ulcer or otherwise provide a medical 
opinion as to causation; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2002).  (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or expertise to offer 
medical diagnosis, statements, or opinions).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the clinical data of record in its entirety simply 
does not indicate that the veteran's ulcer disorder is 
attributable to service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for postoperative residuals of an 
ulcer.  Accordingly, the appeal as to this disorder is 
denied.  



ORDER

Entitlement to service connection for a right ear hearing 
loss is granted.

Service connection for a left ear hearing loss is granted.

Service connection for the residuals of a postoperative ulcer 
is denied.  



                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

